DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Liu et al. (US 20210407041) does not disclose “the convolutional neural network comprises a residual network configured to extract feature maps from the image, upscaling layers configured to increase a resolution of the image based on the feature maps extracted from the image, and classification layers configured to detect whether the image is an artificial image having a computer-generated image gradient based on the feature maps extracted from the image, determining, based on an output of the classification layers corresponding to the image, that the image is an artificial image having a computer-generated image gradient, and based on the determining that the image is an artificial image having a computer-generated image gradient, providing the image to an upscaling module of a print pipeline for upscaling rather than using an output of the upscaling layers corresponding to the image for the upscaling…” (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-13 are allowable as they depend from an allowable base independent claim 1.

Dependent claims 15-17 are allowable as they depend from an allowable base independent claim 14.
Dependent claims 19-20 are allowable as they depend from an allowable base independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marivelisse Santiago-Cordero can be reached on 5712727839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HELEN . ZONG
Primary Examiner
Art Unit 2676



	/HELEN ZONG/          Primary Examiner, Art Unit 2677